Citation Nr: 0506242	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision.  

In September 2002, the Board determined that it was necessary 
to undertake additional development with respect to the claim 
for service connection for a respiratory condition, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claims.  

Accordingly, in August 2003, the Board remanded the claim to 
the RO so that it could consider the additional evidence that 
had been obtained by the development at the Board.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown to have been initially reported 
treatment for manifestations of rhinitis and sinusitis while 
on active duty.  

3.  The veteran currently is not shown to have lung disorder 
due to any event or incident of service.  

4.  The veteran currently is shown to have chronic allergic 
rhinitis that as likely as not had its clinical onset during 
his period of military service.  



CONCLUSION OF LAW

The veteran's disability manifested by chronic allergic 
rhinitis is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2004); 
38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2004)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the Statement 
of the Case (SOC), Supplemental Statements of the Case 
(SSOCs), and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his service connection claim.  

In particular, the Board notes evidence development letters 
dated in April 2001 and November 2003 in which the veteran 
was advised of the type of evidence necessary substantiate 
his claim.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  

The Board also finds that all obtainable evidence identified 
by the veteran relative to his claim has been associated with 
the claims folder and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

The Board also notes that efforts by the RO to obtain the 
veteran's service medical records were only partially 
successful.  As explained in the June 2003 SSOC, the National 
Personnel Records Center (NPRC) reported that the veteran's 
service medical records might have been destroyed in the fire 
at the NPRC in 1973.  

The NPRC sent every available service medical record; 
however, it could only confirm that the records, if they 
existed, would have been stored in an area damaged by the 
fire.  Furthermore, any records from the veteran's treating 
physician following separation from service in 1954 were not 
available due to the death of the physician.  

The RO also was accorded a personal hearing held before a 
Hearing Officer in June 2001.  Furthermore, the RO scheduled 
the veteran for a VA examination that was completed in April 
2004.  The Board is unaware of any additional evidence that 
is available in connection with this appeal.  

The Board concludes that VA met its duty to assist in 
obtaining medical records and other evidence necessary to 
substantiate the veteran's claim.  Therefore, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, any defect in VCAA notice must be considered 
harmless.  


Factual Background

The veteran is seeking service connection for a respiratory 
disorder that he reports has been present since his period of 
active service.  

This is noted to be a fire-related case, and all available 
service medical records apparently have been associated with 
the veteran's claims file.  There is evidence of a 7-day 
hospitalization on February 26, 1951 for "pharyngitis, 
acute, beta hemolytic strepotococcus."  The veteran was 
later discharged to general duty on March 5, 1951.  

On a report of medical examination at separation dated in 
December 1954, clinical evaluations for nose, sinuses, lungs 
and chest were noted to be normal.  Noted on the separation 
examination report was enucleated tonsils and a well-healed, 
right, lower quadrant surgical scar from hernia repair 
(congenital, repaired at age 19).  

Also noted were the veteran's past medical history of having 
had scarlet fever at the age of four with no complications, 
having had seasonal rhinitis and occasional sinusitis that 
were treated adequately by antihistamines, and having had 
streptococcus pharyngitis, treated in 1951.  

At his personal hearing at the RO before a Hearing Officer in 
August 2000, the veteran testified that, prior to entrance 
into the service, he did suffer from an allergic 
manifestations or hay fever.  In-service, he reported having 
had strep throat with his allergic bouts and being 
quarantined for a two-week period.  The veteran also reported 
participating in a medical study when he gave blood twice a 
week for a two-month period during service.  

Following his separation from service in 1955, the veteran 
reported having his first medical treatment for allergy 
attacks in summer of 1957.  He testified that he took 
penicillin daily due to the severity of his sinus allergies 
during the summer months.  He added that, since 1957, he had 
treated his condition with over-the-counter medication and 
antihistamines, as well as with physician-prescribed 
Claritin.  

In an October 2000 note, the veteran's private physician 
noted treatment in 1986 for severe nosebleeds.  

In April 2004, the veteran underwent VA examination.  The 
examiner noted his review of the records and, after 
examination of the veteran, reported that he had identified 
no respiratory pathology.  The examiner diagnosed the veteran 
with chronic allergic rhinitis.  

The VA examiner noted the history of the veteran having had 
chronic sinus problems and history of environmental 
allergies.  The veteran had no specific, problematic lung 
history other than his nasal airway allergic rhinitis.  The 
veteran had past treatment from an ear/nose/throat doctor for 
epitaxis with no specific lung pathology.  

The VA examiner noted VA treatment for multiple medical 
conditions, to include allergic rhinitis and use of steroid 
nasal spray and Claritin.  

An examination of the lungs was "totally normal" with no 
evidence of any use of lung medication.  There was no 
evidence of bleed, polyps or discharge in the nasal 
membranes.  No cervical lymphadenopathy or ear involvement 
was observed, other than heavy wax build-up in the right 
canal.  

The lungs were clear to auscultation with no cough.  The 
veteran had a negative history for fevers, night sweats, 
tuberculosis or daytime sleepiness.  

The VA examiner noted post-service employment history as a 
railroad conductor from 1955 to 1958 when he was forced to 
leave that line of work due to aggravation of his allergy 
symptoms.  

The veteran later worked at the Post Office from 1958 to 1986 
with 28 years of service until retirement.  His work indoors 
in an air-conditioned environment was noted to help his 
condition.  

The VA examiner diagnosed the veteran with chronic allergic 
rhinitis.  While the examiner acknowledged the allergic 
rhinitis symptoms prior to service, this was based the 
veteran's own statements.  

The hospitalization for strep throat and probable involvement 
in a strep throat study was noted; however, the examiner 
could not parallel any relationship between service and pre-
existing allergic rhinitis that worsened after service.  


Analysis

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof." 38 C.F.R. § 3.304(b)(1) (2004).  

A recent opinion of the VA General Counsel addresses an 
inconsistency between VA's regulations and the governing 
statute with respect to the presumption of soundness and 
aggravation.  

In VAOPGCPREC 2-2003 (July 16, 2003), the General Counsel 
notes that the plain language of this statute provides that 
the presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service. VA's implementing regulation, however, 
omits the second prong of that standard, and states that the 
presumption may be rebutted solely by clear and unmistakable 
evidence "that an injury or disease existed prior [to 
service]."  38 C.F.R. § 3.304(b).  

The regulations further provide that VA's duty to show by 
clear and unmistakable evidence that a condition was not 
aggravated by service arises only if evidence first 
establishes that the condition underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).  

Under VA's regulations, therefore, if a condition was not 
noted at entry but is shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifts to the claimant to show that the condition increased 
in severity during service.  Only if the claimant satisfies 
this burden will VA incur the burden of refuting aggravation 
by clear and unmistakable evidence.  

The interpretation reflected in VA's regulations conflicts 
with the language of section 1111.  Contrary to section 
3.304(b), the statute provides that the presumption of 
soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  

The statute imposed no additional requirement on the claimant 
to demonstrate that the condition increased in severity 
during service.  Because the regulation imposed a requirement 
not authorized by the section 1111, it was inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  

In summary, the General Counsel opinion held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  

The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  

The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.  

In addition, the provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  

The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  

Having reviewed the complete record, the Board finds that a 
current lung disability is not demonstrated in this case.  

The Board is cognizant that the veteran's service medical 
records might have been damaged in an accidental fire at the 
National Personnel Records Center in 1973.  Thus, it is 
possible that some records were destroyed and are no longer 
available.  In this case, there is no report of medical 
history or examination at induction into service.  

In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board finds in this regard that there is no clear and 
unmistakable showing that the veteran had allergic rhinitis 
prior to service.  In his RO hearing, the veteran testified 
that he suffered from allergic symptoms or hay fever prior to 
service.  However, his statements alone cannot serve to rebut 
the presumption of soundness in this case.  

Furthermore, the notations of seasonal rhinitis and 
occasional sinusitis noted in the report of medical 
examination at separation would constitute some evidence that 
any preexisting condition was aggravated by service.  

Accordingly, the Board must determine whether the veteran's 
currently demonstrated disability manifested by chronic 
allergic rhinitis was incurred in service.  

In this case, there are sufficient clinical records available 
from service to establish that the veteran was hospitalized 
for streptococcus pharyngitis.  It was noted on the 
separation examination report that he received medical 
treatment for seasonal rhinitis and occasional sinusitis in-
service.  

It was noted that most recently by the VA examiner that the 
veteran symptoms had persisted throughout service and seemed 
to worsen after service to the present day.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence shows that it is likely that 
the current chronic allergic rhinitis had its clinical onset 
while the veteran was on active duty from 1951 to 1955.  



ORDER

Service connection for chronic allergic rhinitis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


